This is a complaint in bastardy. The jury returned a verdict for the plaintiff, and the case is before the court on general motion. The case had been tried before. At the first trial a verdict for the plaintiff was set aside, on motion, by the presiding Justice. There were no technicalities involved. The proper preliminary steps were complied with: The single question in the case is whether the evidence is sufficient to justify the verdict. The printed case is unusually long, showing upon the principal question of guilt or innocence conflicting testimony throughout. It was peculiarly a question for the jury, to determine from the mass of contradictory evidencejwhat to believe or disbelieve.From a careful study of, the case we are not able to say that the verdict is manifestly wrong.Motion overruled.